Citation Nr: 1107590	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1972 to January 1973, 
December 1974 to June 1976, and July 1979 to July 1995.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The issue of entitlement to service connection for the residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record shows that the Veteran does not 
have a current hearing loss disability.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In March 2006, May 2006, and October 2008 correspondence, the RO 
described the types of evidence that the Veteran should submit in 
support of his claim.  The RO further explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The VCAA notice 
letters also described the elements of degree of disability and 
effective date, as well as what the evidence must show for the 
Veteran to substantiate his claim.
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  
To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in September 
2009, obtained the Veteran's private medical records to the 
extent possible, and associated the Veteran's available service 
treatment records with the claims file.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case was more than adequate, 
as the examination was predicated on a full reading of the 
available medical records in the Veteran's claims file.  The 
examination included the Veteran's subjective complaints about 
his disability and the objective findings needed to rate the 
disability.  

The Veteran argued in his January 2011 that the examination was 
inadequate because the examination report did not indicate that 
the audiologist was licensed by the State of Indiana or any other 
state.  However, the Board is entitled to assume the competence 
of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(citing Hilkert v. West, 12 Vet. App. 145, 151 (1999) ("[T]he 
Board implicitly accepted [the VA examiner's] competency by 
accepting and relying upon the conclusions in her opinion."), 
aff'd, 232 F.3d 908 (Fed.Cir.2000)).  The Veteran has provided no 
evidence that would cast doubt on the audiologist's competence 
and qualifications.  Absent such argument or evidence, the Board 
finds the audiologist was competent and her examination adequate.
  
Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).  VA regulations, 
however, do not preclude service connection for a hearing loss 
that first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, 
where a current disability due to hearing loss is present, 
service connection can be granted for a hearing loss disability 
where the veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends that he suffered acoustic trauma during his 
military service that has caused a current hearing loss 
disability.  He asserts that he was exposed to loud noises from 
artillery, small arms fire, and explosives during his period of 
active military service.  

However, the medical evidence of record shows the Veteran does 
not currently have a hearing loss disability as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2010).  Indeed, the Veteran 
exhibited pure tone thresholds in decibels (dB) of 10 dB at 500 
Hertz (Hz), 10 dB at 1000 Hz, 5 dB at 2000 Hz, 10 dB at 3000 Hz, 
and 10 dB at 4000 Hz for the right ear and 10 dB at 500 Hz, 10 dB 
at 1000 Hz, 5 dB at 2000 Hz, 5 dB at 3000 Hz, and 5 dB at 4000 Hz 
for the left ear with speech recognition scores of 100 percent 
for both ears at the September 2009 VA audiological examination.  

Additionally, the Veteran submitted the results of three 
audiological examinations conducted by his employer.  In April 
2003, the Veteran exhibited pure tone thresholds of 5 dB at 500 
Hz, 5 dB at 1000 Hz, 10 dB at 2000 Hz, 10 dB at 3000 Hz, and 10 
dB at 4000 Hz for the right ear and 5 dB at 500 Hz, 5 dB at 1000 
Hz, 10 dB at 2000 Hz, 10 dB at 3000 Hz, and 20 dB at 4000 Hz for 
the left ear.  

Then, in June 2004, he exhibited pure tone thresholds of 5 dB at 
500 Hz, 5 dB at 1000 Hz, 10 dB at 2000 Hz, 15 dB at 3000 Hz, and 
25 dB at 4000 Hz for the right ear and 5 dB at 500 Hz, 5 dB at 
1000 Hz, 15 dB at 2000 Hz, 10 dB at 3000 Hz, and 20 dB at 4000 Hz 
for the left ear.  

Finally, in May 2005, the Veteran exhibited pure tone thresholds 
of 5 dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, 20 dB at 
3000 Hz, and 25 dB at 4000 Hz for the right ear and 5 dB at 500 
Hz, 5 dB at 1000 Hz, 15 dB at 2000 Hz, 20 dB at 3000 Hz, and 35 
dB at 4000 Hz for the left ear.       

Therefore, neither the Veteran's private audiological records nor 
his September 2009 compensation and pension examination report 
shows that he has a current hearing loss disability according to 
VA regulation.  See 38 C.F.R. § 3.385 (2010).  Thus, his claim of 
entitlement to service connection for a hearing loss disability 
is denied. 

For the foregoing reasons, the Board finds the preponderance of 
the evidence weighs against the Veteran's claim of entitlement to 
service connection for a hearing loss disability, and service 
connection is not warranted for this disorder.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim for bilateral hearing loss, and that doctrine is 
not applicable.  


ORDER

Entitlement to service connection for a hearing loss disability 
is denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim of entitlement to 
service connection for the residuals of a back injury.  
The crux of the Veteran's claim for a back disability is that he 
injured his back during service in 1989 when he was involved in a 
motor vehicle accident while stationed in Germany.  VA afforded 
the Veteran a compensation and pension examination in September 
2009.  However, the examiner stated that he could not resolve the 
issue of whether the Veteran's back disability began as a result 
of his 1989 motor vehicle accident without resorting to mere 
speculation because the "information is not sufficient to assess 
a causal connection."  This opinion is inadequate because the 
basis for the opinion was not sufficiently stated or apparent 
upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 
382 (2010).  In other words, it is not possible to tell what part 
of the "information" was insufficient to assess the causal 
connection and what evidence would assist an examiner in forming 
such an opinion.       

VA has a duty to ensure that any examination or VA opinion it 
provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The examiner did not provide an opinion on whether it is 
at least as likely as not that the Veteran's back disability was 
caused by his period of active military service.  The Board 
therefore finds that a remand is necessary to provide the Veteran 
with an adequate medical opinion that relies on all the evidence 
of record and fully explains all findings and opinions in 
sufficient detail, including the reasons why any opinion would 
resort to mere speculation if applicable. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension examination to determine the 
nature and etiology of any back disability 
he may have.  The examiner should state 
whether the Veteran has a current back 
disability and, if he does, provide an 
opinion regarding whether it is at least 
as likely as not (i.e. a 50 percent 
probability) that the Veteran's back 
disability was caused by his period of 
active military service, to include his 
1989 motor vehicle accident.  All tests 
and examinations should be reported in 
detail.  The claims folder should be made 
available to the examiner for review 
before the examination, and the examiner 
should confirm that the claims folder was 
reviewed in the examination report.  

2.	After the development requested above has 
been completed to the extent possible, the 
Veteran's claim should be readjudicated on 
the merits.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for the Veteran and his 
representative to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.   
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


